82654: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33391: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82654


Short Caption:CAMACHO VS. DIST. CT. (PHILIP MORRIS USA, INC.)Court:Supreme Court


Related Case(s):83724


Lower Court Case(s):Clark Co. - Eighth Judicial District - A807650Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAnthony CamachoSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Michael Aaron Hersh
							(Kelley Uustal/Fort Lauderdale)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						Kimberly Lauren Wald
							(Kelley Uustal/Fort Lauderdale)
						


PetitionerSandra CamachoSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Michael Aaron Hersh
							(Kelley Uustal/Fort Lauderdale)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						Kimberly Lauren Wald
							(Kelley Uustal/Fort Lauderdale)
						


Real Party in InterestASM Nationwide CorporationDaniela LaBounty
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


Real Party in InterestLiggett Group, LLCJ. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Kelly Anne Luther
							(Kasowitz Benson Torres LLP/Miami)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestPhilip Morris USA, Inc.Brian A. Jackson
							(Shook, Hardy & Bacon LLP/Kansas City)
						Jennifer Kenyon
							(Shook, Hardy & Bacon LLP/Kansas City)
						Daniela LaBounty
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Bruce R. Tepikian
							(Shook, Hardy & Bacon LLP/Kansas City)
						


Real Party in InterestR.J. Reynolds Tobacco CompanyDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/24/2021Filing FeeFiling fee paid. E-Payment $250.00 from Micah S. Echols. (SC)


03/24/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)Y21-08404




03/24/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-08405




03/24/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-08406




03/24/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-08407




04/15/2021Order/ProceduralFiled Order Directing Answer.  Real parties in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-10861




04/22/2021MotionFiled Real Party in Interest RJ Reynolds Tobacco Company's Stipulation for Extension of Time to File Answer to Writ. (SC)21-11622




04/27/2021Order/ProceduralFiled Order Approving Stipulation. R.J. Reynolds' answer to the writ petition due: June 14, 2021. Petitioners shall have 14 days from the last-filed answer to file and serve any reply.  (SC)21-12022




05/13/2021MotionFiled Real Party in Interest Liggett Group LLC's Motion for Extension of Time to File Answer. (SC)21-13872




05/24/2021Order/ProceduralFiled Order Granting Motion. Liggett Group's answer due: June 14, 2021. Petitioners shall have 14 days from the last-filed answer to file and serve any reply. This matter will be resolved without answers from Philip Morris or ASM Nationwide. (SC)21-14763




06/14/2021Petition/WritFiled Real Party in Interest RJ Reynolds Tobacco Company's Answer to Petition for Writ of Mandamus or Prohibition. (SC)21-17117




06/14/2021BriefFiled Liggett Group LLC's Joinder in Answer to Writ Petition. (SC)21-17144




06/22/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply due:  July 12, 2021.  (SC)21-17886




07/08/2021Notice/IncomingFiled Petitioners' Notice of Appearance for Fan Li. (SC)21-19527




07/12/2021BriefFiled Petitioners' Reply in Support of Petition for Writ of Mandamus or Prohibition. (REJECTED PER NOTICE FILED ON 7/12/21) (SC)


07/12/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-19960




07/12/2021Petition/WritFiled Petitioners' Reply to Answer to Petition for Writ of Mandamus or Prohibition. (SC)21-20009




09/23/2021Notice/IncomingFiled Petitioners' Notice Regarding District Court's Oral Ruling Granting Reconsideration to Petitioners and Mootness of Writ of Petition. (SC)21-27556




09/24/2021Notice/IncomingFiled Real Party in Interest (R.J. Reynolds Tobacco Company's) Response to Petitioners' Notice Regarding District Court Ruling Granting Reconsideration to Petitioners and Mootness of Writ Petition. (SC)21-27663




11/03/2021Order/ProceduralFiled Order. Petitioners shall have 30 days from the date of this order to provide this court with the district court's written order and file any motion to withdraw this petition. (SC)21-31605




11/10/2021MotionFiled Petitioners' Motion to Voluntarily Withdraw and Dismiss Petition for Writ of Mandamus or Prohibition. (SC)21-32417




11/17/2021MotionFiled Real Party in Interest R.J. Reynolds Tobacco Company's Opposition to Petitioners' Motion to Voluntarily Withdraw and Dismiss Petition for Writ of Mandamus or Prohibition. (SC)21-33152




11/17/2021MotionFiled Real Party in Interest R.J. Reynolds Tobacco Company's Motion to Consolidate. (SC)21-33158




11/19/2021Order/DispositionalFiled Order. Cause appearing, and despite real party in interest, R.J. Reynolds Tobacco Company's opposition, petitioners' motion for a voluntary dismissal of the petition in Docket No. 82654 is granted.  "The petition is dismissed." The parties to bear their own attorney fees and costs. R.J. Reynolds' motions to consolidate these matters are denied as moot. SNP21 - RP/LS/AS. Nos. 82654/83724. (SC)21-33391





Combined Case View